Citation Nr: 0948390	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  06-39 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for an upper 
respiratory disorder (claimed as a throat condition).  

3.  Entitlement to a compensable evaluation for service-
connected left ear hearing loss.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1978 to 
December 1981. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

The Board notes that the Veteran also perfected appeals for 
service connection for a left knee disorder and a right knee 
disorder.  Those claims were granted in a January 2007 rating 
decision, and are therefore no longer on appeal.  

In November 2007 the Veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing in St. 
Petersburg, Florida.  The transcript of that hearing has been 
associated with the claims file.

During his November 2007 Board hearing the Veteran testified 
regarding his previously denied claim for service connection 
for tinnitus.  This issue is also referred back to the RO for 
appropriate action.

In March 2009 the Board remanded the case for further 
development, including provision to the Veteran of VA 
Compensation and Pension (C&P) examinations.  

The issue of entitlement to service connection for an upper 
respiratory disorder (claimed as a throat condition) is 
addressed in the REMAND portion of the decision below.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).
FINDINGS OF FACT

1.  The Veteran's right ear hearing was better at the time of 
his separation from active duty than it was at enlistment, 
and there is no evidence of a right ear hearing loss disorder 
until some 24 years after service.

2.  The Veteran's left hearing loss disability has been 
manifested by at most Level I hearing in the right ear and 
Level IV hearing in the left ear during the appeal period.  


CONCLUSIONS OF LAW

1.  A right ear hearing loss disability was not incurred, and 
may not be presumed to have been incurred, during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.385 (2009).  

2.  The criteria for a compensable rating for left ear 
hearing loss have not been met at any time during the appeal 
period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.85-4.87, Diagnostic Code 6100 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided VCAA notice by way of letters dated in May 
2005 and August 2006.  The Veteran was notified of the 
evidence needed to substantiate his claim for service 
connection; namely, evidence of current disability; evidence 
of an injury or disease in service or an event in service, 
causing injury or disease; and evidence of a relationship 
between the current disability and the injury, disease, or 
event in service.  He was also notified of the evidence 
needed to substantiate his claim for an increased rating; 
namely, evidence that his service-connected left ear 
disability had worsened.  

The Veteran was also notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit records not in the custody of a 
Federal agency, such as private medical records or authorize 
VA to obtain private medical records on his behalf.

As for content of the VCAA notice, the letters substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); and of Dingess v. Nicholson, 19 Vet. App. 473 
(notice of the elements of the claim, except for degree of 
disability assignable and effective date of the claim).  
Although notice of how VA determines disability ratings and 
effective dates was issued after the rating decision, since 
service connection is being denied, no disability rating or 
effective date will be assigned, so there is no possibility 
of any prejudice to the Veteran.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service records 
and VA records.  The duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on a claim.  38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i)(C); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Service treatment records (STRs) have been obtained and 
associated with the claims file.  VA and private treatment 
records have also been obtained and associated with the 
claims file.  The Veteran has also been accorded multiple 
Compensation and Pension (C&P) examinations, the reports of 
which are of record.  In addition, he testified regarding his 
claims before the undersigned Veterans Law Judge, and there 
is no indication of any relevant evidence that has not been 
associated with the claims file.

As the Veteran has not identified any additional evidence 
pertinent to his claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claims 
is required to comply with the duty to assist.

I. Service connection, right ear

The Veteran seeks service connection for right ear hearing 
loss.  During his November 2007 Board hearing he testified 
that he first noticed loss of hearing in his right ear 
between 1978 and 1981 while on active duty.  He testified 
that he was exposed to "a lot of noise" during his 
assignment to an Airborne unit and at his last duty station 
in a field artillery unit.  He added that VA had recently 
provided him with hearing aids.

Service connection may be granted for a disability arising 
from disease or injury incurred in or aggravated by active 
service.  38 C.F.R. § 3.303.  Service connection may also be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  In addition, sensorineural hearing loss 
may be presumed to have been incurred in service if shown to 
have manifested to a compensable degree within one year after 
the date of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In each case where a veteran is seeking service-connection, 
due consideration shall be given to the places, types, and 
circumstances of such veteran's service as shown by such 
veteran's service record, the official history of each 
organization in which such veteran served, such veteran's 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

STRs include the reports of audiology examinations.  Testing 
done in conjunction with the Veteran's November 1978 
enlistment examination found as follows:

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
25
15
15
15
15


An audiology test in May 1980 found as follows:

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
20
15
10
15
15

Audiology testing done in conjunction with the Veteran's 
December 1981 separation examination found as follows:

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
15
15
15
15
15

The next audiology evidence derives from a June 2005 C&P 
examination.  During the examination the Veteran reported 
that he had been exposed to significant noise exposure small 
arms and grenades during service.  Test results were as 
follows:

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
20
20
20
25
25

In March 2006 the Veteran submitted a copy of the results of 
a hearing evaluation done that same month at a Veterans' 
Affairs Medical Center.  None of the right ear hearing 
thresholds was above 20 decibels.

In September 2006 the Veteran underwent a hearing evaluation 
by a private provider.  Right ear thresholds were as follows:

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
30
30
30
30
20

In December 2006 the Veteran was accorded another C&P 
examination.  The examiner reported that the claims file was 
carefully reviewed, and noted that the Veteran had a history 
of noise exposure, including to rifle ranges, hand grenades, 
gunfire, and field training, during active duty.  He also 
noted that the Veteran had a 2 year history, post-service, of 
exposure to machinery on one job, and a 14 year history of 
exposure to jets at another job.  Puretone thresholds were as 
follows:

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
25
30
40
50
45

An opinion as to a nexus to service was not proffered.

In July 2007 the Veteran was accorded another C&P 
examination.  Puretone thresholds were as follows:

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
25
35
40
50
45

An opinion as to a nexus to service was not proffered.

In June 2009 the Veteran was accorded yet another C&P 
examination.  The examiner noted that the claims file was 
reviewed, and noted that the Veteran had military noise 
exposure working as a supply tech to the firing range during 
basic training and to artillery during field maneuvers.  The 
Veteran denied any civilian occupational or recreational 
noise exposure, and reported that he had worked as a 
Financial Clerk for 17 years.  Puretone thresholds were as 
follows:

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
25
35
40
50
45

According to the examiner, the Veteran's current right ear 
hearing loss is not caused by or a result of in-service 
acoustic trauma.  She added as follows:

This opinion is based on the service 
treatment records, which showed hearing 
within normal limits in the right ear at 
the time of military separation in 1981.




Analysis

While the Veteran alleges that his current right ear hearing 
loss disorder began during service, the Board finds probative 
the fact that his right ear thresholds at 1000, 2000, 3000, 
and 4000 Hertz were exactly the same at the time of his 
separation from service as they were at his enlistment.  
Moreover, his hearing threshold at 500 Hertz was actually 
better during service and at the time of his separation from 
service than at his enlistment.  

There is also no evidence of right ear hearing loss within 
the year after service.  In fact, the earliest evidence of a 
right ear hearing disorder is 2006; some 25 years after 
service, and the Board finds this significant lapse in time 
after service to be highly probative evidence against the 
Veteran's claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000) (holding that a significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim).  
Although the record confirms the existence of right ear 
hearing loss, per VA standards, since 2006, the Board finds 
the in-service evidence to be persuasive, particularly since 
his separation examination was approximate to his in-service 
noise exposure.  See Owens v. Brown, 7 Vet. App. 429 (1995) 
(it is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence).

Moreover, the record contains no probative medical evidence 
that links the Veteran's right ear hearing loss disorder to 
service; and, indeed, contains medical opinion evidence that 
flatly refutes it.  According to the 2009 C&P examiner, the 
Veteran's right ear hearing loss is not related to service, 
and the Board finds this opinion, which was based on a 
personal examination of the Veteran and review of the claims 
file; which included a rationale for the examiner's opinion; 
and which is uncontradicted by any other medical opinion 
evidence, to be highly probative evidence against the 
Veteran's claim.  

In sum, the evidence confirms the relatively recent onset of 
a right ear hearing loss disorder, but there is no probative 
evidence of any chronic loss of hearing loss in the right ear 
during service.  There is also no probative evidence of any 
chronic loss of hearing loss in the right ear within the year 
after service and for at least 25 years thereafter; and a 
nexus to service is gainsaid by highly probative medical 
opinion evidence.  The weight of the evidence is consequently 
against the Veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990) (noting that when all the evidence is 
assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.).  As the weight of the evidence 
is against the Veteran's claim, service connection for right 
ear hearing loss on a direct and presumptive basis must be 
denied.  38 C.F.R. §§ 3.102, 3.303, 3.309.

II. Increased rating, left ear

In a July 1997 rating decision the Veteran was granted 
service connection for left ear hearing loss and assigned a 
noncompensable evaluation.  In March 2005 he requested a 
compensable rating.  During his May 2009 Board hearing he 
complained of difficulty in his activities of daily living, 
including following instructions, shopping, and driving.  He 
also complained of dizziness and imbalance.  The Board notes 
that the Veteran's left ear hearing loss disability has been 
evaluated under the provisions of Diagnostic Code 6100 
throughout the appeal period.

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.  

Hearing loss ratings range from noncompensable to 100 percent 
based on organic impairment of hearing acuity, as measured by 
controlled speech discrimination tests in conjunction with 
average hearing thresholds determined by puretone audiometric 
testing at frequencies of 1000, 2000, 3000 and 4000 cycles 
per second.  "Puretone threshold average" is the sum of the 
puretone thresholds at 1000, 2000, 3000 and 4000 Hertz 
divided by four.  This average is used in all cases 
(including those in §4.86) to determine the Roman numeral 
designation for hearing impairment from Table VI or VIa.  
38 C.F.R. § 4.85, Diagnostic Code 6100.

The rating schedule establishes eleven auditory acuity 
levels, designated from Level I for essentially normal 
hearing acuity, through Level XI for profound deafness.  
38 C.F.R. § 4.85.  The horizontal rows in Table VI represent 
nine categories of the percentage of discrimination based on 
the controlled speech discrimination test.  38 C.F.R. § 4.85.  
The vertical columns in Table VI represent nine categories of 
decibel loss based on the puretone audiometry test.  The 
Roman numeral designation is located at the point where the 
percentage of speech discrimination and puretone threshold 
average intersect.  See 38 C.F.R. §§ 4.85, 4.87. 

The regulations also provide that in cases of exceptional 
hearing loss, i.e. when the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, the Roman numeral designation will be 
determined for hearing impairment, separately, from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  38 C.F.R. § 4.86.  A Roman numeral designation will 
also be determined from either Table VI or Table VIa, 
whichever results in the higher numeral, when the puretone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz.  That numeral will then be 
elevated to the next higher Roman numeral.  

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and without the use 
of hearing aids; and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  38 C.F.R. § 4.85(a).

While the Veteran's entire history is reviewed when assigning 
a disability evaluation (38 C.F.R. § 4.1), where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, in determining the present 
level of a disability for any increased evaluation claim, the 
Board must consider the application of staged ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  Id.

In June 2005 the Veteran was accorded a C&P audiology 
examination.  Audiology testing found hearing sensitivity 
within normal limits at all frequencies.  Specific results 
were as follows:

Hertz
100
0
200
0
300
0
400
0
Left 
ear
20
25
25
25
AVG:  24

Speech recognition score was 92.  These findings correspond 
to Level I hearing for the left ear.  When combined, per 38 
C.F.R. § 4.85(f), with an assigned value of Level I for his 
nonservice-connected right ear, this evidence equates to a 
noncompensable rating.  38 C.F.R. § 4.85, Tables VI and VII.  
Evaluation under the provisions of 38 C.F.R. § 4.86 is not 
warranted as the criteria for an exceptional rating are not 
shown.  There is consequently no basis for a compensable 
rating based on this evidence.  See Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992) (hearing evaluations are performed 
by mechanically applying the rating criteria to certified 
test results).  

In March 2006 the Veteran underwent an audiology evaluation 
at a Veterans' Affairs Medical Center.  Test results were as 
follows:

Hertz
100
0
200
0
300
0
400
0
Left 
ear
15
15
20
15
AVG:  16.25

This evidence corresponds to Level I hearing, which equates 
to a noncompensable rating.  38 C.F.R. § 4.85, Tables VI and 
VII.  Evaluation under the provisions of 38 C.F.R. § 4.86 is 
also not warranted as the criteria for an exceptional rating 
are not shown.  A compensable rating is thus not warranted by 
this evidence.  See Lendenmann, 3 Vet. App. 345, 349.  

In September 2006 the Veteran underwent an audiology 
evaluation by a private provider.  During the evaluation the 
Veteran reported difficulty hearing and understanding.  He 
also reported that he had been given hearing aids by VA 
approximately five months prior to the evaluation.  Audiology 
testing found as follows:

Hertz
100
0
200
0
300
0
400
0
Left 
ear
30
35
35
25
AVG:  31.25

Speech recognition score for the left ear was 88 percent.  
The audiologist added that the Maryland CNC test was used.  
However, it is unclear whether the examination was conducted 
by a state-licensed audiologist, or whether a puretone 
audiometry test was used, so the evidence is inadequate for 
rating purposes.  See 38 C.F.R. § 4.85(a).  Even so, the 
Board notes that these findings correspond to Level I hearing 
in the left ear; which, when combined with an assigned value 
of Level I for his nonservice-connected right ear, equates to 
a noncompensable rating.  38 C.F.R. § 4.85, Tables VI and 
VII.  Evaluation under the provisions of 38 C.F.R. § 4.86 is 
also not warranted as the criteria for an exceptional rating 
are not shown.  A compensable rating is thus not warranted by 
this evidence.  See Lendenmann, 3 Vet. App. 345, 349.  

In December 2006 the Veteran was accorded another C&P 
examination.  During the examination he reported that his 
greatest difficulty with his hearing was whenever background 
noise was present, such as when driving.  Audiology testing 
found as follows:

Hertz
100
0
200
0
300
0
400
0
Left 
ear
30
35
30
30
AVG:  24

Speech recognition score for the left ear was 48 percent.  
This evidence corresponds to Level VII for the left ear 
which, when combined with an assigned value of Level I for 
his nonservice-connected right ear, equates to a 
noncompensable rating.  38 C.F.R. § 4.85, Tables VI and VII.  
Moreover, evaluation under the provisions of 38 C.F.R. § 4.86 
is not warranted as the criteria for an exceptional rating 
are not shown.  There is consequently no basis for a 
compensable rating based on this evidence.  Lendenmann.  

In July 2007 the Veteran was accorded another C&P 
examination.  During the examination he complained of 
progressive hearing loss, and informed that he had been given 
hearing aids by VA.  The examiner noted that there was a 
history of recurrent outer and middle ear infections and 
dizziness.  Audiology testing found as follows:

Hertz
100
0
200
0
300
0
400
0
Left 
ear
35
35
30
30
AVG:  32.5

Speech recognition score for the left ear was 84 percent.  
This evidence corresponds to Level I hearing for the left ear 
which, when combined with an assigned value of Level I for 
his nonservice-connected right ear, equates to a 
noncompensable rating.  38 C.F.R. § 4.85, Tables VI and VII.  
Moreover, evaluation under the provisions of 38 C.F.R. § 4.86 
is not warranted as the criteria for an exceptional rating 
are not shown.  There is consequently no basis for a 
compensable rating based on this evidence.  Lendenmann.  

In June 2009 the Veteran was accorded yet another C&P 
examination.  During the examination he complained of 
problems hearing, and of popping and "inner/outer ear/neck 
pain."  He also reported a history of chronic outer and 
middle ear infections, and informed that he was receiving VA 
hearing aid services.  Audiology testing found as follows:

Hertz
100
0
200
0
300
0
400
0
Left 
ear
35
35
30
30
AVG:  32.5

Speech recognition score for the left ear was 84 percent.  
This evidence corresponds to Level I hearing for the left ear 
which, when combined with an assigned value of Level I for 
his nonservice-connected right ear, equates to a 
noncompensable rating.  38 C.F.R. § 4.85, Tables VI and VII.  
Moreover, evaluation under the provisions of 38 C.F.R. § 4.86 
is not warranted as the criteria for an exceptional rating 
are not shown.  There is consequently no basis for a 
compensable rating based on this evidence.  Lendenmann.  

Accordingly, based on all of the evidence of record, the 
Veteran's request for a compensable rating for his left ear 
hearing loss disability must be denied.

In accordance with Hart  the Board has considered whether a 
staged rating is appropriate.  Hart v. Mansfield, 21 Vet. 
App. 505.  However, as just expounded, the Veteran's left ear 
hearing loss did not meet the criteria for a compensable 
rating at any time during the appeal period.  As such, staged 
ratings are not warranted.  

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for such a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disability is inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.

If the criteria reasonably describe the disability level and 
symptomatology, then the disability picture is contemplated 
by the Rating Schedule, and the assigned schedular rating is 
therefore adequate and referral for an extraschedular rating 
is not required.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008); aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
2009).

Here, the rating criteria reasonably describe the Veteran's 
symptoms and provide for a higher rating for additional or 
more severe symptoms, which have not been shown.  Therefore 
the disability picture is contemplated by the Rating 
Schedule.  Consequently, referral for extraschedular 
consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not 
required.


ORDER

Service connection for right ear hearing loss is denied.

A compensable rating for left ear hearing loss is denied.


REMAND

In addition to the foregoing, the Veteran seeks service 
connection for a throat condition.  Service treatment records 
contain the following reports:

*	February 1979 -  sore throat for 1 to 2 days, throat is 
somewhat red in color, possible infection:  diagnosis: 
acute tonsillitis
*	November 1979 - complains of sore throat, swollen tonsils, 
headaches, non-productive cough; states he's had infection 
previously. Observed edema to tonsils and increased 
exudate to tonsils, moderate inflammation.  Diagnosis: 
upper respiratory infection with pharyngitis.  Veteran 
placed on 24 hr light duty
*	UNDATED:  patient complained of treatment; observed as 
having an enlarged right tonsil; inflammation; exudate; 
Diagnosis:  pans strep
*	May 20, 1980 - complains of congestion, headaches, sore 
throat, swollen glands for 1 day.  Diagnosis:  upper 
respiratory infection with pharyngitis and tonsillitis, 
most probably strep
*	May 21, 1980 - same complaints.  Veteran placed on light 
duty, with no physical training, running, or marching for 
48 hrs

In May 2009 the Veteran was accorded a C&P examination.  The 
examiner reported that the claims file was reviewed, and 
noted that the Veteran had a history of recurrent tonsil 
infections and sore throat.  Physical examination of the oral 
cavity revealed "chronic cryptitis of the faucial tonsils."  
Diagnosis was "chronic tonsillitis."  However, an opinion 
as to a nexus to service was not proffered.

In an opinion dated in October 2009 a different physician 
notated that the Veteran had acute paryngitis in February 
1979 and an acute URI in November 1979 and May 1980.  She 
then averred as follows:

The [V]eteran had three episodes of acute 
URI or pharyngitis during service which 
is consistent with natural exposure.  
There is no evidence to support a chronic 
condition during service or as a result 
of service.

Unfortunately, the October 2009 physician did not discuss the 
May 2009 examination findings of chronic cryptitis of the 
faucial tonsils, diagnosed as chronic tonsillitis.  Moreover, 
she failed to note that service treatment records chronicle 
the Veteran as having acute "tonsillitis" in November 1979, 
swollen tonsils with increased exudate and moderate 
inflammation on multiple occasions in November 1979; and sore 
throat and swollen glands, diagnosed as upper respiratory 
infection with pharyngitis and tonsillitis, on multiple 
occasions in May 1980.  See Reonal v. Brown, 5 Vet.App. 458, 
461 (1993) (an opinion based upon an inaccurate factual 
premise has no probative value).  The evidence is thus 
inadequate for a decision in this matter.  Remand for a new 
examination is therefore warranted.  38 C.F.R. § 3.326.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule the veteran for an examination 
with regard to his claim for service 
connection for a recurrent throat disorder.  
The claims file must be made available to, 
and reviewed by, the examiner, and the 
examination report must reflect that the 
claims file was reviewed.  

All indicated tests must be performed, and 
all findings reported in detail.  The 
examiner is specifically requested to opine 
as to whether it is at least as likely as 
not (50 percent probability or greater) 
that a recurrent throat disorder was 
incurred during active military service.  

2.  Readjudicate the issue on appeal.  If 
the benefit sought remains denied, the 
Veteran and his representative must be 
furnished a supplemental statement of the 
case in accordance with 38 C.F.R. § 
19.31(b)(1) and be given an opportunity to 
respond.  The case should then be returned 
to the Board for appellate review, if 
indicated.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


